Exhibit 10.9

AMENDMENT NO. 1

TO THE

MATTEL, INC. 2010 EQUITY AND LONG-TERM COMPENSATION PLAN

WHEREAS, Mattel, Inc. (“Mattel”) maintains the Mattel, Inc. 2010 Equity and
Long-Term Compensation Plan, effective as of May 12, 2010 (the “Plan”);

WHEREAS, pursuant to Section 23(a) of the Plan, the Board of Directors of Mattel
(the “Board”) may at any time amend the Plan, provided, that no amendment of the
Plan may affect an outstanding grant under the Plan; and

WHEREAS, the Board desires to amend the Plan to cause awards granted under the
Plan with a performance period or, in the case of long-term incentive equity
awards, a performance cycle commencing on or after August 29, 2013 to be subject
to the Mattel, Inc. Compensation Recovery Policy.

NOW, THEREFORE, pursuant to Section 23(a) of the Plan, the Plan is hereby
amended, effective as of August 29, 2013, as follows:

1. A new Section 19A is hereby added as follows:

“19A. Compensation Recovery Policy. Notwithstanding any provision in the Plan to
the contrary, Grants under this Plan shall be subject to the terms and
conditions of the Mattel, Inc. Compensation Recovery Policy, as may be amended
from time to time, to the extent applicable. This Section 19A shall apply only
to Grants made on or after August 29, 2013 or Grants with a performance period
or, in the case of long-term incentive equity awards, a performance cycle that
commences on or after August 29, 2013.”

2. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

3. Governing Law. This Amendment No. 1 shall be governed by and construed in
accordance with the laws of the State of Delaware.

4. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 1.

IN WITNESS WHEREOF, Mattel has caused this Amendment No. 1 to be executed,
effective as of August 29, 2013.

 

MATTEL, INC. By:   /s/ Alan Kaye Name:   Alan Kaye Title:   Executive Vice
President, Chief Human Resources Officer Dated:   September 3, 2013